Citation Nr: 1760403	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-24 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel











INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim was previously addressed as one for entitlement to service connection for PTSD.  A review of the record shows diagnoses for other psychiatric disorders, including major depressive disorder, so the Board has expanded the issue on appeal to include one for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  A review of the Veteran's claims file reveals that the medical evidence associated with the record is incomplete.  The Board notes that the claims file contains treatment records from Dr. H.J., the Veteran's psychiatrist, from August 2014 to April 2015.  The April 2015 record indicates that the Veteran was to be seen again for treatment in four weeks or sooner if needed.  As the Veteran's claim was denied by the RO on the basis of a March 2015 VA examiner's finding that the Veteran did not have a diagnosis of a mental disorder; these records are likely to contain relevant information pertaining to the Veteran's claim.  On remand, the RO should make attempts to obtain the complete treatment records from Dr. H.J.'s office.  

Also, as the record reflects that the Veteran receives VA treatment, updated VA treatment records should be obtained and associated with the claims file.

As previously mentioned, the Veteran underwent a VA examination in March 2015.  The examiner found that the Veteran did not have a mental disorder diagnosis.  However, while the examiner indicated that the Veteran's sleep problems were due to sleep apnea and physical pain, the examiner also provided conflicting information by indicating that the Veteran's "sleep condition could be partly attributable to a mental health condition secondary to his military service."  Also, the examiner indicated that given the Veteran's endorsement of an unusual number of mental health symptoms, his testing score suggested that he embellished his self-report and such a result precluded interpretation of the other administered clinical symptom gauges.  It is unclear from the examiner's statement as to whether the Veteran did not actually have a psychiatric diagnosis, or whether the examiner was unable to ascertain whether the Veteran had a diagnosis at the time of the examination.     

In addition, the examiner reviewed the August 2014 evaluation by Dr. H.J. which included diagnoses of PTSD, major depressive disorder, panic disorder, and cognitive impairment, and concluded that it was difficult to reconcile the discrepancy between the report and the Veteran's current presentation.  The examiner stated that Dr. H.J.'s report was a "discrete data point" which was not consistent with the Veteran's actual mental health history.  However, since the examination, additional treatment records from Dr. H.J. from December 2014, January 2015, and April 2015 (which also include diagnoses of PTSD, major depressive disorder, panic disorder, and cognitive impairment and also show that the Veteran was prescribed Mirtazapine to treat psychiatric symptoms) were added to the claims file; and additional treatment records are being requested on remand.  Therefore, based on the above, the Board finds that the claim must be remanded for a new VA examination which fully addresses the evidence of record.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him any necessary VA Form 21-4142, obtain the complete private treatment records from Dr. H.J., including all treatment records from April 2015 to the present.  

2.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2016 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an examination to determine the etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.  

After examining the Veteran, reviewing his pertinent medical history, treatment records, and any competent lay statements regarding observable symptomatology, the examiner must:

A)  Identify all current psychiatric disorders pursuant to DSM-5.  The examiner must describe and diagnose any current manifestations of a psychiatric disorder found to be present.

The examiner must also discuss all prior diagnoses of an acquired psychiatric disorder and reconcile any such diagnosis with the current diagnosis(es), to include PTSD.  If a prior diagnosis cannot be reconciled with the current diagnosis(es), the examiner must explain why.

B)  With respect to each diagnosed disorder, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder is caused by or is otherwise etiologically related to the Veteran's active duty service, to include any in-service stressors related to his fear of hostile military activity.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any requested opinion, he or she must explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




